Citation Nr: 0016711	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to service connection for arthritis of the 
bilateral wrists.

3.  Whether new and material evidence as been submitted to 
warrant reopening a claim seeking entitlement to service 
connection for arthritis of the right shoulder and right hip.

4.  Entitlement to an increased evaluation for the veteran's 
service connected irritable bowel syndrome, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for the veteran's 
service connected anxiety disorder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from October 1940 to 
November 1940 and from October 1941 to January 1946.  He was 
a prisoner of war (POW) of the German government from 
December 1944 to May 1945.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims.  The veteran submitted a notice of 
disagreement with that rating decision in August 1998.  In 
February 1999, he was provided with a statement of the case.  
His substantive appeal was received in March 1999.

The Board notes that the RO characterized the issue regarding 
the claimed arthritis of the right shoulder and right hip as 
one of entitlement to service connection.  However, the Board 
notes that a claim for those disorders was previously denied 
by a June 1984 rating decision.  The veteran was provided 
notice of that rating decision in July 1984 and he did not 
appeal.  As a timely substantive appeal pertaining to the 
issue of service connection for arthritis of the right 
shoulder and right hip was not received, the June 1984 rating 
decision became final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  
Accordingly, the Board has recharacterized the appellate 
issue as indicated on the title page hereinabove.

It is also noted that the claims file contains evidence, 
consisting of a letter from T. Brackbill, M.D., which was 
received at the RO in March 1999 and forwarded to the Board 
in April 1999, the same month that the file was certified to 
the Board.  This material was not previously considered by 
the RO.  The veteran submitted a written statement indicating 
he wished to waive RO consideration of this evidence in 
accordance with 38 C.F.R. § 20.1304(c).  However, as it is 
necessary to remand the veteran's claims for the reasons 
discussed below, this evidence is also referred to the RO for 
review.


REMAND

As discussed immediately above, the June 1984 rating decision 
regarding service connection for arthritis of the right 
shoulder and right hip was final.  However, a claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the 
regulatory standard alone must be the test of materiality.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has further interpreted and applied the 
decision of the Federal Circuit in Hodge.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), see also Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  The procedure which 
must now be followed is - first, it must be determined 
whether the appellant has presented new and material evidence 
under 38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed, but only after ensuring that the duty to 
assist has been fulfilled.  Winters, 12 Vet. App. 203 (1999) 
(en banc).

However, prior to addressing whether new and material 
evidence has been submitted in this case, the Board notes 
that the RO has addressed the underlying question of service 
connection for arthritis of the right shoulder and right hip 
without having specifically considered whether the previously 
denied claim should be reopened.  This is significant to the 
Board because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A review of the record on appeal shows that the veteran was 
issued a statement of the case in February 1999.  However, 
none of the foregoing documents provided the veteran with 
notice of the laws and regulations governing new and material 
evidence and claims to reopen.  Controlling regulations 
provide that the statement of the case must contain, among 
other things, a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination.  
38 C.F.R. § 19.29 (1999).  Moreover, the Court has also held 
that, when the Board addresses in its decision a question 
that has not yet been addressed by the agency of original 
jurisdiction (AOJ), the Board must consider whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
or supplemental statement of the case provided the veteran 
fulfills the regulatory requirements.  38 C.F.R. § 19.29 
(1999).  If not, the matter must be remanded to the AOJ to 
avoid prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

As the veteran has not been provided the laws or regulations 
pertaining to reopening a previously denied claim, the Board 
finds that a remand is necessary in this case so that the RO 
may provide the veteran with the appropriate laws and 
regulations pertaining to his claim.

In addition to the above, the Board notes that a preliminary 
review of the evidentiary record reveals that the veteran 
claims to have undergone VA medical treatment pertinent to 
his claimed disorders.  Specifically he alleges treatment at 
the VA Medical Center, Durham, beginning in 1980.  It appears 
that not all of the veteran's claimed treatment records are 
within the claims file.  It is appropriate that a further 
effort be made to obtain such treatment records prior to any 
further adjudication of the pending claims.

Under these circumstances, it is premature to make a 
determination regarding the question of whether new and 
material evidence has been submitted, or regarding whether 
the veteran's other claims seeking service connection are 
well-grounded.  This is so because VA has not completely 
fulfilled its duty under 38 U.S.C.A. § 5103 (West 1991).  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); see also Graves v. 
Brown, 8 Vet. App. 522 (1996) (the duty to notify under 
§ 5103 applies to claims to reopen).

The Board also notes for the veteran's benefit that when a 
former prisoner of war who was interned or detained as such 
for not less than 30 days incurs post-traumatic 
osteoarthritis, or beriberi, or beriberi heart disease, to 
include ischemic heart disease in a former prisoner of war 
who experienced localized edema during captivity, (among 
other disorders identified by the regulation) to a degree of 
10 percent or more at any time after service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  These presumptions are rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(c) (1999).

In this regard, the Board notes that while the veteran is 
apparently contending that he has post-traumatic arthritis of 
multiple joints and ischemic heart disease, it is still 
incumbent upon the veteran to produce evidence of a current 
diagnosis of the claimed disorders in order to present well-
grounded claims.  In order for a claim to be well-grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  See Elkins v. West, 
12 Vet. App. 209, 213 (1999) (en banc), citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996).  Although the veteran's status as a 
former POW and the application of 38 C.F.R. § 3.309(c) 
relaxes the evidentiary requirements for his claim, the 
requirement for competent evidence of the currently claimed 
disability(ies) remains.

Accordingly, the case is REMANDED to the RO for the following 
development:

1. The veteran should be contacted by the 
RO and notified of his right to submit 
further evidence, argument, and/or 
comment with regard to his claim to 
reopen the previously denied claim 
seeking entitlement to service connection 
for arthritis of the right shoulder and 
right hip, including his right to have a 
personal hearing on this issue.

2.  The RO should also contact the 
veteran and request information 
pertaining to any relevant medical 
treatment (VA or private) he has received 
for any of his claimed disorders.  Based 
on information provided by the veteran, 
the RO should undertake to obtain copies 
of all VA or government records from the 
identified treatment sources and 
associate them with the claims folder.  
The veteran should be requested to obtain 
and submit copies of any private medical 
records, as well as any medical evidence 
in his possession which tends to support 
any of his claims.  It is emphasized that 
if the veteran has any medical evidence 
in his possession indicating a current 
diagnosis of either post-traumatic 
osteoarthritis of ischemic heart disease, 
he should provide such evidence to the 
RO.  Any documents received by the RO 
should be associated with the claims 
folder.

3.  When the above requested records have 
been obtained, the RO should make a 
determination concerning whether it is 
appropriate that the veteran be provided 
any additional VA compensation 
examination(s) to assess the current 
status of any of the claimed disorders, 
including the claimed ischemic heart 
disease, or arthritis of the right 
shoulder, right hip, or wrists; or the 
current status of the currently service 
connected irritable bowel syndrome or 
anxiety disorder.

4.  With regard to all the instructions 
set forth above, the veteran is advised 
of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
any scheduled examination(s).  The 
veteran is further advised that his 
failure to cooperate may result in 
adverse action pursuant to 38 C.F.R. 
§ 3.158 and § 3.655.

5.  Thereafter, the RO should carefully 
review the claims file to ensure that all 
development requested above has been 
completed.  Any additional development 
required should be undertaken.  The RO 
should then review the entire record and 
readjudicate the veteran's request for 
compensation benefits on the basis of 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for arthritis of the 
right shoulder and right hip.  In making 
this consideration the RO should give due 
consideration to the requirements of 
38 C.F.R. § 3.156(a) as well as Hodge, 
Elkins, and Winters.  The RO should also 
readjudicate the veteran's other 
remaining claims.  If any determination 
remains denied, the veteran, and his 
representative, should be furnished with 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105.

The veteran and his representative should be given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


